Citation Nr: 1506136	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  14-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 25, 2012, for the award of service connection for non-Hodgkin's lymphoma.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran originally requested that she be afforded a Board hearing in connection with her appeal.  A report of general information dated in August 2014 indicated that the Veteran was contacted regarding whether she would be able to report for a hearing the following month.  The Veteran advised that she was in the process of moving from North Carolina to Florida and stated that due to her health condition, she desired to have her case forwarded to the Board without any hearing.  Accordingly, the Board finds that the Veteran has withdrawn her request for a hearing.  See 38 C.F.R. § 20.702(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's claim of service connection for non-Hodgkin's lymphoma was first received on June 25, 2012.


CONCLUSION OF LAW

The assignment of an effective date earlier than June 25, 2012, for the award of service connection for non-Hodgkin's lymphoma is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue of entitlement to an earlier effective date for the grant of service connection for non-Hodgkin's Lymphoma, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim was granted in April 2013, and she was assigned a disability rating and an effective date in that decision.  As the effective date issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to that issue because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes her service treatment records, VA treatment records, private medical records, numerous applications for VA disability benefits and rating decision, and lay statements from the Veteran and her mother.  There is no suggestion that additional evidence, relevant to the matter decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

B.  Analysis -- Effective Date

By an April 2013 rating decision, the Veteran was granted service connection for non-Hodgkin's lymphoma as a disability that was directly related to service.  An effective date of June 25, 2012, was assigned for the award of service connection with a 100 percent disability rating.  The Veteran contends that the service connection award with the 100 percent rating should have an earlier effective date.  In her notice of disagreement, she requests an effective date of January 25, 2000, which is the effective date of her award of service connection for myasthenia gravis.  The Veteran believes that she is entitled to an earlier effective date for her award of service connection for non-Hodgkin's lymphoma because the medical evidence suggests that early manifestations of her non-Hodgkin's lymphoma existed in service and that it was likely that her non-Hodgkin's lymphoma and myasthenia gravis co-existed at the time she awarded service connection for myasthenia gravis.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The Court has held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2010).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id .; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

The record shows that the Veteran first filed a claim of service connection for non-Hodgkin's lymphoma that was received by the RO on June 12, 2012.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than June 25, 2012, wherein the Veteran specifically requested service connection for non-Hodgkin's lymphoma.  Indeed, the Veteran's non-Hodgkin's lymphoma was not formally diagnosed until February 2012 and the Veteran doesn't allege that a formal or express claim was filed prior to June 25, 2012.

The Board is sympathetic to the Veteran's case and has considered all possible theories of entitlement to an earlier effective date.  Regarding the Veteran's specific argument, the Board acknowledges the medical evidence suggests that the Veteran experienced symptoms in service that were early manifestations of her non-Hodgkin's lymphoma.  In March 2013, a private clinician indicated that medical data would suggest that the Veteran's non-Hodgkin's lymphoma is associated with her endometriosis diagnosed in service and the "follicular" mass that was removed from her ovary in 1995.  Additionally, the report of an April 2013 VA examination, which is contained in the Veteran's Virtual VA file, contains the VA examiner's explanation that myasthenia gravis and non-Hodgkin's lymphoma are frequently part of a common pathological immune response and frequently co-exist as one disease.  The Board also acknowledges that in her initial claim for VA disability compensation, filed in April 1999, the Veteran listed a multitude of symptoms for which she was seeking compensation, some of which arguably could have been early manifestations of her non-Hodgkin's lymphoma.  To the extent that this claim could conceivably encompass a claim of service connection for non-Hodgkin's lymphoma, the Board notes that in a statement dated in December 2004, the Veteran expressly requested to withdraw "all appellate and non-appellate issues at th[a]t time," stating that she was satisfied with a recent decision awarding her service connection for various disabilities, which had resulted in a combined disability evaluation of 80 percent.  The Veteran stated: "I . . . do not wish to continue appealing anything, nor request that the VA rate anything (including non-appellate issues) any further."  The Veteran's claims folder is then silent for claims-related communication with VA until 2012.  Thus, even were the Board to find that the Veteran's initial claim encompassed a claim of service connection for non-Hodgkin's lymphoma, any such claim was effectively withdrawn from consideration in December 2004.  There is then no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for non-Hodgkin's lymphoma before June 25, 2012.  As such, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).  

Further, although the Veteran's lymphoma was diagnosed in February 2012 and records suggest earlier manifestations, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, the Veteran's treatment records cannot serve as a basis for award of an earlier effective date.  The Boar is aware that regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim is not one of these types of claims.  See 38 C.F.R. § 3.160 (2014).  Unfortunately, VA is bound by the governing legal authority which prohibits it from assigning an effective date prior to June 25, 2012.  Here, any claim that was filed within one year of her separation from active duty or before 2004 was either granted or withdrawn as of December 2004 regardless of whether that claim has been expressly adjudicated, as the Veteran indicated her desire to withdraw even those claims in non-appellate status.  There was also no claim of service connection for non-Hodgkin's lymphoma that was received between December 2004 and June 25, 2012.  Consequently, the assignment of an effective date earlier than June 25, 2012, for the award of service connection for non-Hodgkin's lymphoma is not warranted.



ORDER

Entitlement to an effective date earlier than June 25, 2012, for the award of service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


